Name: 90/139/Euratom, ECSC, EEC: Council Decision of 12 March 1990 renewing the term of office of the Secretary- General of the Council of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  civil law
 Date Published: 1990-03-24

 Avis juridique important|31990D013990/139/Euratom, ECSC, EEC: Council Decision of 12 March 1990 renewing the term of office of the Secretary- General of the Council of the European Communities Official Journal L 078 , 24/03/1990 P. 0021 - 0021*****COUNCIL DECISION of 12 March 1990 renewing the term of office of the Secretary-General of the Council of the European Communities (90/139/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities and in particular Article 5 thereof, Having regard to the Rules of Procedure of the Council and in particular Article 17 (1) thereof, Having regard to the Council Decision of 26 September 1980 appointing the Secretary-General of the Council of the European Communities, Having regard to the Council Decision of 10 June 1985 renewing the term of office of the Secretary-General of the Council of the European Communities, Whereas the term of office of the Secretary-General of the Council of the European Communities expires on 7 October 1990 and it is appropriate that the term of office be renewed, HAS DECIDED AS FOLLOWS: Article 1 The term of office of Mr Niels Ersboell as Secretary-General of the Council of the European Communities is hereby renewed as from 8 October 1990 until 30 June 1994. Article 2 The abovementioned Decision of 26 September 1980 is hereby amended to the extent that it runs counter to this Decision. Article 3 This Decision shall be notified to Mr Ersboell by the President of the Council. This Decision shall also be published in the Official Journal of the European Communities. Done at Brussels, 12 March 1990. For the Council The President A. REYNOLDS